There are some matters on
which we all agree. One of these is that, later this year,
we will receive the important report that will be tabled
by the High-Level Panel on Threats, Challenges and
Change, which was constituted by our Secretary-
General. The other is that, next year, we will mark the
tenth anniversaries of the Copenhagen World Summit
on Sustainable Development and the Beijing World
Conference on Women and discuss their outcomes. The
third matter on which we all agree is that, next year, we
will observe the fifth anniversary of the adoption of the
historic Millennium Declaration.
We will also agree that we took all these
initiatives ó the convening of the social, womenís and
millennium summits and the constitution of the High-
Level Panel ó because we were of one mind that we
had a number of problems that needed to be solved. In
the Millennium Declaration, we used inspiring words
to sum up our response to these problems. We said:
ìWe have a collective responsibility to uphold the
principles of human dignity, equality and equity
at the global level. As leaders we have a duty
therefore to all the world's people, especially the
most vulnerable and, in particular, the children of
the world, to whom the future belongs.î
(resolution 55/2, para. 2)
We went on to say:
ìWe are determined to establish a just and lasting
peace all over the world in accordance with the
purposes and principles of the Charter.î (ibid.,
para. 4)
We also said that our efforts to make globalization
fully inclusive and equitable
'must include policies and measures, at the
global level, which correspond to the needs of
developing countries and economies in transition
and are formulated and implemented with their
effective participation'. (ibid., para. 5)
To this we added the commitment that
'We will spare no effort to free our fellow men,
women and children from the abject and
dehumanizing conditions of extreme poverty'.
'We are committed to making the right to
development a reality for everyone and to freeing
the entire human race from want.' (ibid.,
para. 11)
Naturally, we have no choice but to agree that we
did say all these things and would undoubtedly agree
that we meant what we said. I trust that this will not
mark the end of the range of issues over which we
would speak with one voice. I say this because, when I
have asked myself the question 'Have we achieved the
goals we set ourselves?', I have found it impossible
not to answer that we have failed. There may very well
be others among us who will take a different view and
say that a good beginning has been made and therefore
that it is too early to say we have failed.
But I am certain that if we say to those affected
by violence and war that we have made a good
beginning towards the establishment of a just and
11

lasting peace all over the world, they will not believe
us. I am equally certain that if we say to those who go
to bed hungry every day that we have made a good
beginning towards freeing the entire human race from
want, they will also not believe us.
I would make bold to say that the vision of
human dignity, equality and equity at the global level
that we enunciated in this imposing forum four years
ago resonates among the ordinary people who are
victims of hunger and war as a beautiful dream that
will inevitably be deferred.
Does this mean that, when we made the promises
we made, we deliberately intended to tell the billions
of ordinary people a lie? The answer to that question is
obviously ìnoî. Did we speak as we did simply
because talk is easy and cheap? Again, the answer to
that question is obviously 'no'. The question must
therefore arise as to why the grandeur of our words and
the vision they paint ó of a world of peace, free of
war, a world characterized by shared prosperity, free of
poverty - has not produced the grand results we
sincerely sought and seek.
It would seem to me that the answer to that
question lies in the fact that we have as yet not
seriously confronted the difficult issues that relate to
the uses and perhaps the abuses of power. Yesterday, in
his statement on his report on the work of the
Organization, our Secretary-General, Mr. Kofi Annan,
spoke eloquently about the 3,000-year-old Code of
Hammurabi, and said: 'That code was a landmark in
mankindís struggle to build an order where, instead of
might making right, right would make might'
(). We took it that the Secretary-General was,
in his own elegant way, drawing our attention to the
central question of our day: the uses and abuses of
power.
Contemporary human society is characterized by
a gross and entrenched imbalance in the distribution of
power. That power is held and exercised by human
beings. As human beings, the powerful share many
things with the powerless. Together, the powerful and
the disempowered share the common human needs to
eat, to drink water, to be protected from the elements,
to dream, to love, to laugh, to play, and to live.
But life itself tells us that all of that describes
only what human beings share. The rest, the relations
among us as social beings, is defined by our varied
access to power and its exercise.
Without fear of contradiction, I have said that we
all agree that later this year we will receive the report
of the High-level Panel on Threats, Challenges and
Change. I am equally convinced that, depending on
where we stand relative to the power equation, we will
hold radically different views about what constitutes
humanity's most serious threats and challenges, and
therefore what must be changed to respond to that
perceived reality.
Both the powerful and the disempowered will
undoubtedly agree that terrorism and war represent a
serious threat to all humanity. They will agree that we
were right to make the commitment in the Millennium
Declaration to work for
'a just and lasting peace all over the world in
accordance with the purposes and principles of
the Charter' (resolution 55/2, para. 4).
Many of those who have already addressed the
Assembly have correctly drawn our attention to many
instances of terrorism and war, to which we are all
opposed. They have spoken of the bombings of the
United States embassies in Kenya and Tanzania and of
the African and American lives those claimed; of the
heinous 11 September outrage in this city; and of the
acts of terrorism in Indonesia, Saudi Arabia, Morocco,
Spain, Israel, Gatumba in Burundi, Beslan in the
Russian Federation, and elsewhere.
They have correctly drawn our attention to the
violent conflicts in the Democratic Republic of Congo,
Burundi, the Sudan, Palestine, Israel, Iraq,
Afghanistan, Chechnya, Abkhazia, South Ossetia and
elsewhere, and to other unsolved problems, such as
self-determination for the people of Western Sahara,
that cry out for a solution.
Both the powerful and the disempowered agree
that the international community must act together
successfully to confront these situations and therefore
the threat and challenge of terrorism and war.
However, the powerful will also make the
additional determination that terrorism and war
constitute the central and principal threat and challenge
that human civilization faces. They will make that
determination because, almost by definition, the
terrorists target them simply because they are
powerful; they have no logical choice but to identify
terrorism as the central and principal threat and
challenge they face, and to which they must respond.
12

Because of their place in the power equation,
what they decide will necessarily represent the global
decision of what constitutes the central, principal and
most urgent threat and challenge to human society,
necessitating various changes in the global system of
governance. What they decide will translate into a set
of obligatory injunctions, issued by this Organization,
which all Member nations will have to accept and
implement.
Again, both the powerful and the disempowered
will undoubtedly also agree that poverty, want and
underdevelopment constitute serious problems that all
humanity must confront. Many of those who have
already addressed the Assembly have correctly drawn
our attention to the reality of poverty, which billions
across the globe continue to experience.
Among other things, they have correctly
reminded us of the fact that some countries are poorer
today than they were a decade ago. They have pointed
to the virtual certainty that we will fail to meet the
Millennium Development Goals we set ourselves four
years ago.
Both the powerful and the disempowered agree
that the international community must act together
successfully to confront this situation, and therefore
the threat and challenge of poverty and
underdevelopment. However, the disempowered, who
are also the poor of the world, will also make the
additional determination that poverty and
underdevelopment constitute the central and principal
threat and challenge that human civilization faces.
They will make the determination that, because
they are the daily victims of deprivation and want,
which claim the lives of millions every year ó
translating into cold statistics about shortened life
expectancy - deprivation and want represent the
central and principal threat and challenge that
humanity faces, necessitating changes in the global
system of governance in order effectively to respond to
that reality.
But because they are powerless, those billions -
the overwhelming majority of the same humanity that
needs to eat, to drink water, to be protected from the
elements, to dream, to love, to laugh, to play, to live -
will have no possibility of persuading this
Organization, laughably described in the Millennium
Declaration as 'the most universal and most
representative Organization in the world', to translate
what they have concluded into obligatory injunctions,
issued by this Organization, which all Member nations
will have to accept and implement.
If, for a moment, we resist the temptation to
speak in parables or in tongues, for fear that we might
be punished for telling the truth, we must say that this
stark and simple reality reflects the distribution of
power and wealth in contemporary human society.
The wealthy and powerful feel, correctly,
mortally threatened by the fanatical rage of the
terrorists. They have the power to respond to this
present and immediate danger with all their might, and,
because they are mighty, they can determine for all
humanity that the principal threat to them is the
principal threat that all humanity faces.
The poor and powerless feel threatened by a
permanent hurricane of poverty, which is devastating
their communities as horrendously as hurricane Ivan
destroyed the Caribbean island State of Grenada.
But, tragically, because they are poor, they do not
have the means to respond to this present and
immediate danger. Neither do they have the power to
determine for all humanity that what they decide is the
principal threat they confront, is also the principal
threat that all humanity, including the rich and
powerful, faces.
In the Millennium Declaration, we spoke of the
need to implement
'policies and measures, at the global level, which
correspond to the needs of developing countries
and economies in transition and are formulated
and implemented with their effective
participation' (ibid., para. 5).
Perhaps the mistake we made was to assume that
the contemporary distribution of power in human
society would permit this outcome, and that, regardless
of this fundamental consideration, it would be possible
for the concerns of the poor to take precedence on the
global agenda and the global programme of action.
We comforted, or perhaps deluded, ourselves
with the thought that this Organization is 'the most
universal and most representative organization in the
world' - afraid to ask the question, is it?
Every year many of us who have spoken, and will
speak, from this rostrum make an annual pilgrimage to
this great and vibrant city to plead the cause of the
13

poor of the world, hopeful that this time our voices will
be heard. Every year, after a few days, we pack up our
bags to return to the reality of our societies, whose
squalor stands out in sharp contrast to the splendour of
New York and this majestic precinct that constitutes
the headquarters of the United Nations.
In the aftermath, resolutions are passed. Again
and again our permanent representatives, with their
extraordinary and plenipotentiary powers, report that
those resolutions oblige us to act to thwart the deadly
plans of murderous terrorist gangs. Again and again
they report that yet another appeal has been made to
the mighty and the lowly alike, voluntarily to respond
to the cries of the wretched of the earth.
We are truly proud and inspired to see you,
Mr. President, presiding over the proceedings of the
General Assembly at its fifty-ninth session, because we
know that you will discharge your obligations as a son
of the poor of the world should. We are moved by the
fact that you had as your predecessor President Julian
Hunte, who also understood intimately what must be
done to ensure that the United Nations can become, in
reality, the indispensable common house of the entire
human family.
As an Israeli said to us at our headquarters in
Pretoria a fortnight ago, it is perhaps time that we, the
poor and powerless, abandon our wheelchairs and
begin to walk unaided. Perhaps that will help to build
the social order of which Hammurabi - and Kofi
Annan - spoke, in which right makes might and not
might, right.